Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00455-CV

                                       EX PARTE V.T.C.

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI06739
                       Honorable Solomon Casseb III, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s order of expunction is
AFFIRMED. We ORDER appellee V.T.C. is awarded the costs he incurred related to this appeal.

       SIGNED August 14, 2019.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice